Citation Nr: 1018878	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-32 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than March 24, 2004, 
for the award of special monthly compensation (SMC) for loss 
of use of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife (H.W.)


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from May 1951 to 
October 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2008 rating decision in which the RO denied 
an effective date earlier than March 24, 2004, for the award 
of SMC for loss of use of both feet.  The Veteran filed a 
notice of disagreement (NOD) in October 2008, and the RO 
issued a statement of the case (SOC) in August 2009.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2009.

In April 2010, the Veteran and his wife testified during a 
Board video conference hearing before the undersigned 
Veterans Law Judge; a transcript of that hearing is of 
record.  Also in April 2010, the undersigned Veteran's Law 
Judge granted the Veteran's motion to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) 
(West 2002) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a June 2005 decision, the RO awarded SMC for loss of 
use of both feet, effective March 24, 2004.  Although 
notified of the decision in a letter dated that same month, 
the Veteran did not timely appeal  the assigned effective 
date.

3.  In July 2008, the Veteran filed a claim for an effective 
date earlier than March 24, 2004, for the award of SMC for 
loss of use of both feet.  




CONCLUSION OF LAW

The claim for an effective date earlier than March 24, 2004, 
for the award of SMC for loss of use of both feet is without 
legal merit.  38 U.S.C.A. §§ 5110(a), 7104 (West 2002); 38 
C.F.R. §§ 3.104, 3.400, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits. VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

In this appeal, the Veteran and his representative have been 
notified of the reasons for the denial of the claim, and have 
been afforded opportunity to present evidence and argument 
with respect to the claim, to include the April 2010 Board 
hearing.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the Veteran.  
As will be explained below, the claim lacks legal merit. As 
the law, and not the facts, is dispositive of the claim, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

II.  Analysis

Generally, the effective date for an award of SMC is the date 
of receipt of the claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

The basic facts in this case are not in dispute.  In a June 
2005 decision, the RO awarded SMC for loss of use of both 
feet, effective March 24, 2004, and the Veteran was notified 
of the decision in a letter dated that same month.  Although 
the Veteran filed a NOD in June 2007, the appeal was not 
timely.  See 38 C.F.R. 
§ 20.302(a).  Hence, the June 2005 decision, an all its 
components-to include the assigned effective date for the 
award-is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

The Veteran filed the claim culminating in the current appeal 
in July 2008.

While the Veteran now seeks to establish an earlier effective 
date for the award of SMC for loss of use of both feet, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that such a freestanding claim for an earlier 
effective date attempts to vitiate the rule of finality.  See 
Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  VA has no 
authority to adjudicate a freestanding earlier effective date 
claim in an attempt to overcome the finality of an unappealed 
RO decision.  See Rudd, 20 Vet. App. at 299.

The only way the Veteran could attempt to overcome the 
finality of the June 2005 decision-in an attempt to gain an 
earlier effective date-is to request a revision of that 
decision on the basis of clear and unmistaken error (CUE).  
See 38 C.F.R. 
§ 3.105.  CUE in a prior denial is an exception to finality.  
In this appeal, however, neither the Veteran nor his 
representative has asserted that the June 2005 rating 
decision involved CUE.  

As such, the finality of the prior June 2005 rating decision 
assigning the March 24, 2004 effective date for the award of 
SMC for loss of use of both feet precludes VA from assigning 
an earlier effective date.  As such, there is no legal basis 
upon which to grant the benefit currently sought, and the 
claim on appeal must be denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

An effective date earlier than March 24, 2004, for the award 
of SMC for loss of use of both feet is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


